Title: From George Washington to John Mix, 11 August 1782
From: Washington, George
To: Mix, John


                  
                     sir
                     Head Quarters Newburgh Augt 11th 1782
                  
                  You will proceed forthwith to establish a Line of communication between Kings Ferry & Boston: you will wait upon Colo. Sheldon with the inclosed Order for 12 Dragoons to form the Chain from King’s Ferry to Hartford inclusive; these you will post at or in the neighbourhood of the Places mentioned in the Margen,* (two at each) and will make effectual provision for their accomodation & subsistance.
                  From Hartford to Boston you will continue the line of expresses by persons retained for the purpose by the Quartr Mastr’s Department, these you will station at the distance of 15 or 18 miles from each other, as the state of the roads & other circumstances shall point out; and you will make efficacious Arrangements with the D.Q. Masters of the States in which the expresses are stationed, for paying & supporting them while in service, or at least for securing in a satisfactory manner the future payment to them, should any difficulty arise on this account, I will ultimately see that these expences are defrayed.
                  You will after having made proper provision for the Dragoons & Expresses abovementioned, give each Post of them a Copy of the instruction accompanying this, certified by you and inforce the strictest attention to their duty.  On your return you will make a Report of your doings to Head Quarters.  I am sir Your most Humble Servant
                  
                     Go: Washington
                  
                  
                     *1stHaights2dDanbury3dCarletons Bridge4thBreakneck5thSouthington6thHartford
                  
                Enclosure
                                    
                     
                         12th Augst 1782
                     
                     Orders for the Dragoons & Expresses posted on the Line of Communication between King’s Ferry and Boston.
                     lst Every Dragoon or Express will hold himself in constant Readiness, by Night & by Day, to perform the Service expected of him.
                     2d The Dragoons or Expresses will not commence the Journey purposely to forward any Dispatches, except such only as are franked by the Commander in Chief, or are from the Commanding Land or Naval Officers of His most Christian Majesty; but other Letters may be sent by this Conveyance whenever the Line is put in Motion for the before-mentioned purposes.
                     3d Dragoons or Expresses are always to note, on the out-side of the Letters, the Hour they receive them, and the exact Time they deliver them at the next Stage.  If the Covers of Dispatches should be broken, or in bad Condition, from any Casualty whatever, it must be attested by a Magistrate, or two respectable Inhabitants, that this was the Case before the Dispatches arrived at the Stage where the Certificate was given; otherwise the person in whose possession they are found, will be considered as the Delinquent, and treated accordingly.
                     4th Dragoons or Expresses being charged with Dispatches of the foregoing Description, must carry them their Stage, with the greatest Diligence; but whenever it is mentioned on the Letters themselves, that they are to be forwarded with the greatest Dispatch, they must ride Night & Day without one Moment’s Cessation (the Time of Receipt & Delivery being marked on the Letter).  The Fidelity and Exertion of every Individual may be judged of; and should any be guilty of Negligence, they must abide the Consequences.
                     
                        Go: Washington
                        
                     
                  
                  
               